Social package (First part) (debate)
The next item is the Statements by the Commission and the Council on the Social Package (First part).
Member of the Commission. - (CS) Mr Vice-President, ladies and gentlemen, two months ago the Commission adopted a renewed social agenda. It is designed to help the Union to solve the social problems which Europe will have to tackle in the 21st century. It contains an ambitious and cohesive set of measures in the field of social policy, enabling Europeans to grasp the opportunities open to them.
As has been said already, the renewed social agenda was discussed by Ministers for Labour and Social Affairs at an informal meeting of the Social Council held in early July at Chantilly.
I was pleased to receive a report on the very positive welcome of the renewed social agenda by Member States and I await with interest the conclusions which the Council should receive by the end of this year. I have already had the opportunity to present this package to the Conference of Presidents and the Committee on Employment and Social Affairs. A suitable time has also arisen for an in-depth debate here in Parliament. I am convinced that today's exchange of views will help us to reach a consensus on the question as to what kind of social Europe we wish to build for European citizens.
I should like to remind you of developments up to now. This complex package is the result of two years of joint efforts. The Commission has been working with all interested parties, including representatives of workers and employers, civil society, Member States and regional and local bodies. The package forms a cohesive whole, emphasising links to other areas, such as education, health, environment, the information society and the economy, and it clearly shows that economic and social objectives are two sides of the same coin and must operate in close cooperation for the benefit of the people. It is an ambitious package, attempting to offer practical responses to the concerns of the people and to improve their living conditions. It is also a very comprehensive package - the largest that the Commission has ever adopted in one go - with 18 initiatives presented together with the report. In excess of another 20 relating to a wide range of topics are also under discussion.
Today we are looking at two measures: at a proposed directive to combat discrimination and at a revised directive on the establishment of European Works Councils. First of all, however, I should like to say a few words about the basic principles of this package.
The renewed social agenda is based on three main principles: opportunities, access and solidarity. We Europeans value the worth of individuals and want everyone to have an equal opportunity to achieve their potential. This means removing the obstacles which people have to overcome and creating the conditions to allow everyone to grasp the opportunities offered while still respecting European diversity and avoiding discord.
Europeans' faith in equality gives rise to a shared belief in social solidarity: solidarity between generations, between regions, between those at the top and those at the bottom, between wealthy and less wealthy Member States, and also with our neighbours and friends in other parts of the world, since solidarity is an integral part of the functioning of the European Community and of our relations with other countries throughout the world.
Ladies and gentlemen, as you know, the extent of legal protection against discrimination differs at present in the EU depending on the reasons for the discrimination. Discrimination is not, however, restricted to one area. This is why we have proposed, as part of the package, a horizontal directive prohibiting discrimination on the basis of age, sexual orientation, religious belief and disability outside the employment field. A horizontal directive will provide Member States, economic entities and citizens with the greatest degree of clarity and legal certainty.
This draft is a response to repeated calls from Parliament and meets the political undertaking which the Commission made upon taking office. It is a flexible instrument based on principles already adopted in Member States and embedded in existing regulations.
I should like to emphasise that tackling all the reasons for discrimination in the same way does not mean that uniform rules have to apply in all areas. In insurance and banking, for example, it will be possible to apply different approaches on the basis of age or disability. However, such differences will have to be supported by convincing grounds and reliable statistical data. Elderly people will still be able to enjoy preferential rates on public transport and at cultural events, and it will still be possible to restrict access to certain goods in order to protect people's health, for example the sale of alcohol to underage youths.
The directive covers the supply of all goods and services and relates to both business and private individuals, but only insofar as the commercial supply of goods and services is involved.
The directive will also be proportionate with regard to the burden it imposes in accordance with the concept of proportionality embedded in both the existing anti-discrimination directives and the UN Convention on the Rights of Persons with Disabilities, which has been signed by Member States and the European Community.
The draft directive prohibits discrimination, but at the same time respects the other fundamental rights and freedoms, including the protection of private and family life and acts undertaken in this context and also the freedom of religion and the freedom of association.
Another problem to which I should like to draw attention is discrimination against the Roma, which the Commission has repeatedly condemned as incompatible with the principles of the EU. The package contains a declaration of our renewed undertaking to ensure equal opportunities and to fight against discrimination and also a Commission Staff Working Document on Community Instruments and Policies for Roma Inclusion.
It is a response to the request from the European Council in December 2007 that the Commission should review existing policies and instruments and submit to the Council a report on the progress achieved.
According to the Commission Staff Working Document, the necessary legislative, financial and coordinating instruments are in place and are being used, but not yet to a sufficient extent. The renewed social agenda includes several initiatives intended to improve the Union's ability to react more effectively to changes. We are convinced that European social dialogue and the European Works Councils have a special part to play in this context. The European Works Councils Directive has been crying out for updating for some time.
At the present time, there are 820 European Works Councils in the Union, representing 15 million workers. However, recent cases show that they are not quite doing their job and employees are often not kept well informed or consulted with regard to company restructuring. The initiative therefore aims to strengthen the role of social dialogue within companies at the supranational level.
It is a balanced draft which should guarantee that employees' representatives are kept adequately informed and consulted prior to decisions relating to circumstances affecting them and should also allow businesses to adapt to globalisation.
The Commission would of course prefer to give priority to a solution first discussed by representatives of workers and employers, but the fact that we did not manage to persuade them to come to the table for discussions last June forced the Commission to submit a draft on its own initiative.
We nonetheless value the joint letter which representatives of workers and employers sent to the Council and Parliament in August. We appreciate the efforts made by both sides to reach agreement on this complex topic and I am also pleased that they decided to accept the Commission's draft as a basis for further work. I really hope that Parliament will bear in mind the practical proposals made by representatives of workers and employers when they come to the first reading. I believe that we shall achieve a rapid resolution. As far as it is able, the Commission will try to smooth the path as much as possible.
Now I must say a few words about the impacts of globalisation. Company restructuring is sometimes unavoidable, but the impacts on employees and their families may be very painful. The European Globalisation Adjustment Fund exists to help in such situations. So far the Fund has helped 7 250 employees to find new jobs. We can be pleased about this, but it must be ensured that the Fund is accessible to all those who might benefit from it.
The report contained in the social agenda package states that, of the EUR 500 million available annually, just 4% was used in 2007. Thought must therefore be given as to how to improve the results of the Fund's activities.
As regards workforce mobility, I should like to say that the 1996 Directive concerning the posting of workers supports the free movement of services and also offers protection against the abuse of workers and guarantees them observance of fundamental rights in the Member States to which they are posted. Recent rulings by the Court of Justice on this matter have thrown up a whole series of questions. The reactions to them are quite legitimate and we must together find an answer to them. I am convening a forum to discuss this topic on 9 October, when this complex problem will be discussed with political bodies, representatives of workers and employers, representatives of European institutions and experts in the fields of law and the economy.
The Commission will of course continue to listen to all comments, but we do not as yet see any need to amend the Directive. In any case, however, we shall ensure that there is no conflict between the fundamental freedoms embedded in the Treaty and citizens' fundamental rights.
Ladies and gentlemen, this new social agenda affirms the undertaking of the European Union to promote a strong and real social dimension for Europe, a social Europe, which will meet the expectations of our fellow citizens. Of course, this is impossible without including an educational dimension, which is very important. In this context, I should like to mention the following three documents:
1. Council Recommendation on mobility of young volunteers across Europe;
2. Communication entitled 'Improving competences for the 21st Century: an Agenda for European Cooperation on Schools';
3. Green Paper: Migration & mobility: challenges and opportunities for EU education systems.
It is our joint wish to strengthen and deepen the social dimension of Europe. The 18 measures contained in the package represent the first step in our efforts in this direction. I know that I can rely on you, whose job it is to represent the voice of the people, to consider these proposals and political documents in depth and with care. It is of fundamental importance for their future.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, we are here to talk about social Europe. We shall talk about social Europe, and I am glad to be doing so today before the European Parliament, which is a key player in the institutional structure of Europe, an essential partner with which the French Presidency is keen to work as closely as possible.
I have said it before and I will say it again now: 2008 is to be the year in which social Europe is re-energised. Something that I believe all our European players want to see. The June summit in Luxembourg, the Chantilly meeting in July, are milestones along that route. We were keen for the French Presidency to tackle the issue of revising the European Social Agenda, which Commissioner Špidla talked about just now. This is a key issue which demands the ability on our part to define a social vision for Europe and to translate that vision into concrete action. The discussions at Chantilly, in which Parliament took part through your committee chairman Mr Andersson, enabled us to reaffirm a number of common values which we all share, and it is precisely these that define Europe's ambitions for social policy. Those values are social dialogue, intergenerational solidarity, action against poverty and discrimination, equality between the sexes, social protection, occupational mobility, and the importance of services of general interest in guaranteeing social cohesion and social responsibility in business and industry. Observed from Beijing, Washington, the Cape, New Delhi or from Brisbane even, these values give the European social model its originality.
Chantilly was an opportunity for us to remind the world that these values are central to Europe's development strategy, to the Lisbon strategy. In other words, Chantilly provided a reminder that this social model, these common values, constitute a European strength in our globalised world.
Why? Because the knowledge-based economy, the innovation economy, can only be built by focusing firmly on developing human capital and on lifelong learning. Because the economy as a whole loses out when whole categories of the population are shut out of the world of work for long periods of time, cannot contribute to wealth creation and cannot access goods and services. Because workers too are more productive when they have good terms of employment and social protection which cushions them against the hard knocks that life delivers.
Economic progress does not mean sacrificing social progress, far from it. I am not alone in seeing the two as indissociable. Without social progress, economic progress will run out of steam sooner or later. So Europe must advance on both fronts: economic progress, yes, and social progress too.
Along with this conviction which we collectively reaffirmed, we took on board another fact: the European social model needs to change, to adapt to globalisation, climate change, demographic change and the growing diversity of European societies. So we need to adapt our labour markets and introduce flexicurity, that is to say new securities and flexibilities for both workforce and employers.
And things are moving. At first the term 'flexicurity' frightened people, alarmed them. But now it represents a European ideal aspired to by all players, including the social partners. The word has become commonplace, an everyday term, which proves that things are indeed changing, that mindsets are changing.
Something else which must be addressed if we are to move our social model forward is the guarantee of social cohesion, with measures to combat new forms of poverty, specifically where they affect children. It is time we joined forces to prepare our societies better for this demographic change, strengthening intergenerational solidarity and ensuring that people have access to high-quality social services of general interest.
This process of adjustment has been under way for a few years already. Thanks to initiatives by the Commission, the Council of Ministers, the European Parliament and the social partners, we are making progress on specific initiatives which respond to popular concerns in Europe. How do we allow freedom of movement for workers within Europe and at the same time safeguard the employment rights of those who move? How do we improve the management of restructuring operations by involving the workforce Europe-wide? How do we ensure that people are able to work and thus play a part in society and what can we do to counter discrimination more effectively?
These endeavours will continue throughout the French Presidency. Especially - and I say this in all honesty - since the upcoming elections mean that the second half of 2008 will be our last shot at securing results in this parliamentary term on a number of issues. All of us will shortly be held to account by our fellow Europeans at the ballot box.
The people of Europe expect results here. The reactions to recent rulings by the European Court of Justice are proof of that. This is an area where the European Parliament can help us, along with many other areas which I will touch on briefly.
Firstly, revision of the European Works Council directive, which Vladimír Špidla talked about just now. This is a major undertaking that will strengthen social dialogue in Europe. The present directive applies to more than 14 million workers and 820 employers. Revision of the directive will increase the number covered still further.
At Chantilly we brought together representatives of the European Trade Union Confederation and of Business Europe to hear their views on the revised text put forward by the Commission. They were happy with the proposal as a working base and said they could negotiate to overcome points of disagreement. They are now finalising a number of common proposals which they will announce in due course.
If this comes to fruition, if the social partners produce common proposals on revision of the directive, this will be helpful to our work, the work of Parliament and the Council. So why not reach agreement at first reading as quickly as possible? If at all possible, by the end of the year?
Concerning our second focus of work: I must of course mention the proposal for a directive on protection from discrimination beyond the workplace, which the Commission also adopted on 2 July. This was much discussed at Chantilly and the Presidency opened talks on this text from the beginning of July. Parliament will be consulted on this matter but I should point out that the Commission's proposal, covering four grounds for discrimination, took account of the resolution which Parliament adopted last spring on the report by Elizabeth Lynne.
The third matter which also received a lot of attention was social services of general interest. All the Member States are talking about these. They are all talking about the same thing even if, admittedly, they are not all saying exactly the same thing. But adoption of the Protocol to the Lisbon Treaty and evaluation of the Altmark package gives us an opportunity to think about the contribution which these services make to social cohesion in Europe, the need to ensure that they are of high calibre and the importance of giving them a sound legal framework. We hope to work on a roadmap with the Commission, and with anyone keen to contribute, to identify a number of intermediate objectives so that progress on this highly important matter can be sustained.
Then, of course, there are the directives on temporary work and working time. On both these, the ball is in the European Parliament's court, for the second reading. We must try to avoid conciliation. Millions of temporary workers in Europe are waiting impatiently for the directive on temporary work to come into force and there is pressure on some Member States to settle the question of on-call time. So I can only encourage Parliament to keep us informed of what happens, with due regard, here too, to the counterbalancing factors of which I am well aware. But here too, people have expectations of us and all eyes are upon us.
I am also mindful, on the subject of mobility, of the need to reach agreement on the implementing regulation on the coordination of social security schemes.
The French Presidency needs the European Parliament's support on these various issues in order to achieve concrete results. Those results - you know this, but I will say it again - are keenly awaited by the people of Europe, who expect us to pursue our European social vision to the benefit of their everyday lives, to make Europe more a part of everyday existence. We know today that we need not less Europe but more Europe. We know full well today that we need not less social Europe but more social Europe. We know full well, ladies and gentlemen, the challenges we have to meet.
on behalf of the PPE-DE Group. - (FR) Mr President, President-in-Office of the Council, President of the Commission, Commissioner Špidla, ladies and gentlemen, the Group of the European People's Party and European Democrats sets great store by social justice. Upholding European social models is one of our priorities in an increasingly globalised world. And for this reason, as Chairman of the EPP Group, I welcome the Commission's proposal on the new social package. This text offers some answers to questions of fundamental importance to our societies, such as demographic change, globalisation and poverty reduction.
My group feels that the Commission should go still further and take more specific measures. Alleviating poverty, getting population groups who are excluded from the labour market into employment, promoting worker mobility and improving workers' education and training - these are things that call for a specific programme, concrete measures and strong commitment on the part of the European Union and its Member States.
Demographic change is a major challenge for our economies. Workers over pensionable age, women, young people and above all persons with a disability - generally speaking everyone who has been out of the labour market for a long period of time - must be given a new chance. We must help these people to find work or get back to work. To that end we want concrete measures to promote lifelong learning.
Persons who are in work continue to face inequalities. We are very concerned by the continuing pay gap between men and women. That is something which ought not to exist in the Europe of 2008. Similarly, appropriate care facilities must be provided to help people combine work and family life. We thus call on the Commission and Council to take specific measures here. My Group is opposed to all forms of discrimination. So we approve of the Commission's declared intention to plug the loopholes which persist in the relevant legislation. Action on discrimination against disabled people in particular must be intensified.
Ladies and gentlemen, we believe that the most effective instrument we have for upholding social models in this age of globalisation is economic growth. But we are convinced that in order to attain the objectives of the Lisbon Strategy we must promote the cause of business and industry, because it is enterprise that basically drives job creation. We must improve the image of the entrepreneur in Europe and encourage young people to set up their own businesses. We must also encourage a competitive environment for our businesses, giving special support to small and medium-sized enterprises which are the leading creators of jobs.
With this in mind we urge all players in the field to work for more flexicurity in Europe. The concept has proved its worth in those countries that have adopted it. It allows businesses the flexibility they need to be internationally competitive, whilst protecting workers at the same time. I welcome the Commission's intention to promote social dialogue. For us, partnership based on trust within businesses is key to their success in the marketplace.
Ladies and gentlemen, in the current treaties social matters are still essentially the province of the Member States. That may, and must, change but until it does we have to abide by the subsidiarity principle. We have no choice. That does not stop the Commission from conducting impact studies, condemning inequalities and seeking to assess the social consequences of any new proposed legislation. Indeed I urge it to do so. The social and societal challenges we face are considerable: we need to reform our economies, adapting them to be more competitive, so that fewer people suffer exclusion. There cannot be social progress without economic growth, but the economy cannot be competitive without social progress. The EPP-ED Group is determined, now more than ever, to achieve results here.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, listening to the speeches delivered by the previous speakers - by Commissioner Špidla, by the President-in Office of the Council, Mr Bertrand, and by you, Mr Daul - one has the impression that all is well. You are progressing nicely, and 2008 will be remembered as the year when the European social model was relaunched.
That all sounds very fine, but the reality is harsher. Yes, the real picture looks quite different. The real picture is one of gross social inequality in the European Union. Profits spiral ever higher while wage levels stagnate. The income gap has become an ever-widening chasm. The loss of purchasing power that has hit ordinary people in the European Union, compounded by the drastic increases in energy prices, is a veritable impoverishment programme. This is a problem that we must address in the European social model, and not just with fine words. What you are initiating, Mr Špidla, is good, and we welcome it.
Ladies and gentlemen, we shall be dealing in detail with our views on the various proposals. For this reason I can make a few basic remarks about what we expect of a European social model. Fifteen years ago, if people in the European Union - in whatever country - had the feeling that something was going wrong, that some long-established national standard was endangered, they responded by looking to Europe to put things right; they felt the need to rectify matters in the European framework, because people believed then that European rules in a European framework would provide protection transcending national boundaries.
Today, fifteen years later, just try telling anyone that we will put things right in Europe. It would strike fear into employees, because they believe that this Europe, in its present-day disposition, can no longer guarantee them social protection.
If you take the time to analyse the Irish referendum and the voting behaviour of young people, you will see these people saying that Europe is a great idea. But when they look at how it is organised and constituted today, they are not impressed with its organisation or its disposition. Since we are entering an election campaign, it is only right to ask why there was such optimism fifteen years ago about the future of social policy in Europe, and why there is such pessimism today. Our reply as Socialists must be that Europe is governed by the Right. You delivered a fine Socialist speech, Minister; what you said here was marvellous. But what line did your government take in the Council on the Working Time Directive?
(Applause)
Your governing party is a member of the European People's Party, whose member parties provide the vast majority of the heads of government in the European Union. In the Commission, they provide an absolute majority of the Commissioners as well as the President of the Commission. The European People's Party is the largest political group in this House, but, to hear you speak, one would think you had nothing at all to do with the stunted social development of Europe. Europe is governed by the Right and is being guided in the wrong direction, and that must be rectified in the European elections.
(Applause)
You will have a good opportunity to get us back on track when the time comes to implement the measures you have outlined. The European social model is one of our priorities, you said. For our group, it certainly is! What do people feel seriously threatened by in the European Union? Uncontrolled financial markets. Uncontrolled hedge funds and private-equity firms that buy some company or other, cherry-pick its assets and dump its employees on the streets - simply to maximise the investors' profits.
My honourable colleague Paul Nyrup Rasmussen has presented us with a very good report. We need qualified majority voting on this issue, so that the Commission can launch an initiative for the regulation of hedge funds and private-equity firms. Who is it that refuses to support such a move? You, the European People's Party, whose representatives on the Committee on Economic and Monetary Affairs are against it.
This is why we need to spell out very clearly that the struggle for the European social model is also the struggle for a basic philosophy. Mr Bertrand rightly ascribed the success of the European Union to its having married economic progress with social progress. That was always the underlying philosophy in Europe - for the Christian Democrats too, by the way. For decades, these were two sides of the same coin, until the neo-liberal mainstream began to tell us in the early nineties that lower wages, longer hours and less say in company management were the basic recipe for faster economic growth. For decades, of course, there have been people - and they are still present in great numbers today, even within the Commission - who attach more importance to horse racing than to the European social model but are responsible here for the internal market and who have been telling us, and still tell us - the prime example being Mr Trichet, who does so at every press conference - that wages in Europe are too high. Perhaps they are in the case of board members at the European Central Bank, but not for ordinary workers in Europe.
We shall therefore have to ensure that a general change of political direction takes place, a change of direction that will actually put the European social model back where you want it, Mr Bertrand, so that every economic advance achieved by the European Union will also have a beneficial impact on the lives of all citizens of the European Union.
You are right, of course, in saying that the EU can only compete in the world, be it in Beijing or Brisbane, if we develop this internal market. We want to do that; we want an internal market that can perform. We want an efficient and competitive European continent. But the reason why we want it is to create wealth that accrues to everyone, not only to investors in major corporate groups, in large joint-stock companies and in the big banks.
As long as we have this philosophy in Europe that awards European prizes to people who boast, when presenting their companies' performance figures at press conferences, of having made billions throughout Europe on which they do not pay any taxes in Europe, because their profits are European and not national and are therefore exempt from national taxation, and as long as we continue to put tens of thousands out of work to perpetuate this state of affairs and maintain our shareholders' profits - as long as this remains the reality of the European social model, we can talk here as much as we like, but the people will never identify with this Europe.
We do wish, however, to consolidate the European ideal and to further the cause of integration. For this reason, let me remind the House that a European social model is judged by its fruits. The same applies to you, Mr Bertrand, in the Council and to you, Mr Daul, here in Parliament.
on behalf of the ALDE Group. - Mr President, this social package is a welcome step forward in the building of a European community which cares for its citizens.
The people who cast votes against the European Constitution and the Lisbon Treaty sent a clear message. The message is they will not give the European Union new powers simply because we want them. Our people want to know what kind of European Union we are building.
This package is extensive and controversial, and we must make sure that people know the benefits that it will bring to their lives.
There is much to praise, as Commissioner Špidla says, in the European Works Council Directive and, of course, in the proposal on patients' rights in cross-border health care, for which my group has fought so hard.
But I want today to concentrate on two specific measures in this package. First, the revision of the Globalisation Adjustment Fund, which helps people who have lost their jobs to find new ones. At present, a thousand posts must be under threat before a company can apply. Liberals and Democrats welcome the proposal to lower that threshold and to simplify claims procedures, not because the European Union should plan work for Europe - that role is best filled by the internal market - nor in the belief that the EU should provide unemployment benefit - that is for Member States. Rather, we welcome this proposal because it is based on a sound liberal principle: that employment is the best source of welfare.
With growth grinding to a halt and some Member States already in recession, this policy will help prevent a spiral of sudden job losses that create welfare dependency.
Second, the Anti-Discrimination Directive: my group has fought for this from the beginning of this Commission's term of office.
The definition of discrimination will now cover the main spectrum of minorities - older people, gay people, disabled people, people of all faiths and none - and it will apply to clients and consumers, as well as employees.
This, too, is a liberal measure which will proffer practical benefits, the kinds that come from knowing you can do your job and live your life free from the tyranny of prejudice.
The draft directive should go further than it does. There are still loopholes, still opportunities for discrimination to rear its head. Why, for example, Commissioner, is it right to outlaw discrimination in the workplace, but to allow Member States to use discriminatory schoolbooks in the classroom?
Nonetheless, Europe is breaking down the barriers of discrimination, piece by piece.
My group welcomes the commitment of the Commission and the Council to further that process, just as we insist on the full involvement of this House in framing the measures that complete it.
In February Mr Barroso brought to us a major package of measures to fight climate change. Today, the Commission's proposals on social policy demonstrate to its detractors that Europe cares for community cohesion and that liberal economic policies need be no threat to progressive policies for a healthy environment and a society served by solidarity.
Mr Schulz bemoans the predominance of centre-right governments in the European Union, but we live in a democracy and people choose their governments. They are distinctly unconvinced by what the Socialists are offering.
on behalf of the UEN Group. - (PL) Mr President, the Union for Europe of the Nations Group very much welcomes the European Union's new social package. The social dimension is what most distinguishes Europe from other world powers such as the United States or China. In the west twentieth-century Europe was built to a great extent on social values. It provided a valuable social model for the new Member States upon their accession to the European Union in 2004 and 2007, since in many of them, after the recovery of political and economic independence at the end of the 1980s, capitalism sought to assert itself in its worst form, violating workers' rights and showing no respect for human dignity.
In the 21st century we all have to contend with globalisation, which can be an opportunity but also a threat to humankind. Brussels must therefore send clear signals to the Member States encouraging them to preserve and further develop the social gains that serve the interests of all citizens of the European Union.
on behalf of the Verts/ALE Group. - Mr President, I very much welcome what the Minister has said this morning, and hope that much of it will be echoed by the Council, although the evidence so far does not give us great cause for confidence that it will.
Many of us still see question marks hanging over our protection of the social aspect in the face of market dominance. We are invited in this package to consider the impact of the recent European Court of Justice rulings. Well, many of us have indeed considered them and consider them extremely worrying, when we are constantly being asked to justify measures on the basis of their not disturbing markets rather on the basis of their delivering a high quality of services and quality of workers rights etc. This is evidenced in the social package, where we are now looking at recognising the fact that we have poverty among people actually in work, and that we are still looking at a growing gap between rich and poor. While welcoming the sentiments on dealing with poverty expressed in the Commission's package, what we are really looking for is concrete action.
We obviously welcome the horizontal directive on equalities. That is something we have championed throughout this Parliament. It is important for all sorts of reasons, not least because it now actually offers the possibility of full participation in society.
We also welcome many of the proposals on the Roma. We welcome the Commission's commitment and want to see all Member States responding positively, rather than entrenching prejudice and bigotry. Training on equal opportunities is an important part of the skills agenda, especially for those delivering policy in the areas concerned.
We welcome the existence, at least, of the proposals on the European Works Councils, although we have a number of criticisms about what is in them. As regards the mobility aspect of the package, we now also need to be looking at the impact of mobility in social terms: what happens to people, in particular the economically inactive who move and find themselves disbarred from Member States' health-care systems; what happens to people as they age, having moved to other Member States, and what will their future bring?
We also welcome the proposal on 'New skills for new jobs', and trust this really will link in with the climate change agenda, which also needs to look at new skills in old jobs, because most of the workforce have now passed the stage of formal education, making lifelong learning crucial. We must ask how we are going to deliver the skills we actually need in order to make our climate change targets practicable.
on behalf of the GUE/NGL Group. - (DE) Mr President, three points from the present discussion stick in my mind. The first is the desire expressed by the Minister for the Interior, Mr Bertrand, to make 2008 the year when the European social model is relaunched. Then there are the words spoken by Commissioner Špidla, who said that the social package met public expectations within the European Union, and lastly there is your statement, Mr Schulz, that Europe is governed by the Right.
I believe that all three statements require critical analysis. Firstly, how can the representative of the French Presidency declare the aim of making 2008 the comeback year for the social model when the French Government declined even to refer to social policy as a priority of its Presidency? In my view, the social package is far from meeting people's expectations, because it simply does nothing at all to bridge the social divides in Europe and does not even take any action to halt the widening of these divisions, to freeze the situation as it now stands. The process is set to continue in spite of the social package.
Lastly, Mr Schulz, I can happily give you a taste of your own medicine. It was back in the 1990s, when Socialist governments were in power, that this development took root. We should have expected you to say that, in the wake of Lisbon, there will be a new construct in 2010, a new strategy which will focus sharply on protection of the European social model and which will reorder our priorities once more.
As for the social package itself, it does not come up to expectations. It is high time we broke out of the situation in which the decline in proper employment is accompanied by a growing number of jobs from which people cannot earn their livelihood. We must finally stop using mere job numbers as our criterion in the European Union and focus instead on jobs that pay a decent wage.
This social package contains no announcement of the inclusion, wherever necessary, of a social progress clause in all European treaties. Nor is there any answer to the question whether those who play an important part in defending social rights within the European Union are to be given more instruments and more powers in the European Works Council Directive. The proposal merely invokes the status quo and maintains the present line with no additions.
We reject this package as an excessively abstract and misguided approach. In their subsequent contributions to this debate, members of my group will be commenting on the individual components of the proposal.
on behalf of the IND/DEM Group. - Mr President, the Lisbon Treaty was dismissed by the legitimate Irish referendum, so of course you need a big programme to divert attention. Hence this new package. Well, it is not really new. It is a rehash of earlier proposals. But it is big. It has EU legislation, social dialogue, cooperation, funding, partnership, dialogue, communication... and that is just one page.
Allow me to focus on funding. A prosperous economy will provide the funds, but you have lumbered yourselves with the euro, where the ECB's interest rate is trying to cover such diverse economies. One size fits all, some say. Actually it is one size that fits no one.
In the UK the Bank of England cannot get it right for all our regions. Indeed, the weekend papers remarked that the economic North-South divide in the UK is now greater than ever before.
The EU is protectionist. You are afraid of globalisation. Do not fight it. Do not combat it. Join it. Join the world market of an ever-growing population. Encourage enterprise by slashing red tape. Call a halt to the never-ending stream of directives and regulations which only hinder business. Accept the rest of the world on even terms and the European economy will increase, bringing the greatest social package of all: more and better jobs.
In conclusion, one notes that it falls to the French presidency to kick-start this venture, but will they? According to EurActiv on 3 July, the Commission and the French presidency have both declared social policy a priority in 2008. But if we read the Deutsche Welle of 2 July, French President Nicolas Sarkozy has made it clear that social policy will not be a top priority. Issues like immigration, climate change and energy will take centre stage.
So which statement do you believe? For my part I think the French will do as they always do and look after themselves. For that I congratulate them. I wish my government did the same.
(FR) Mr President, Minister, ladies and gentlemen, it is normal in this House for us to rabbit on about social policy. Unfortunately the European social model is now no more than a myth, because the social reality in our country of France, and my own region in particular, Nord-Pas-de-Calais, is that we have a state of social decline, despair, social precarity and working conditions, mass unemployment and - something else that is altogether alarming and huge - a falling birth rate.
Our thinking is still based on the social model of the 1960s, that is to say a model that assumes full employment and a large workforce. But for the last thirty years we have had mass unemployment and a sharply declining birth rate, which has taken us from baby boom to old folks boom and plunged the funding of our pensions into crisis.
We must stop thinking that we have to defend the European social model at all costs and get ready instead to reorganise it. Our economic and historical analysis suggests that this should be done in two ways: first, we need a family policy that will bring the birth rate back up, otherwise we shall not be able to fund our pension schemes in the decades ahead and, secondly, we need a policy to re-energise the single market and get people back to work.
In order to re-energise the EU single market we must reindustrialise and, unfortunately, if we persist with our almost religious faith in free trade and uncontrolled liberalism, we shall be unable to do what we must do to make our businesses competitive on our own home market.
For these reasons our future efforts and our goal of improving social conditions must be rooted in this idea of national and Community preference and national and Community protection.
(DE) Mr President, the Lisbon Strategy for Growth and Employment has contributed to the creation of more and better jobs - a success that is being disputed by those who find it hard to come to terms with this Europe of change, outsourcing, rationalisation and takeovers. No one who is constantly made to feel dispensable on a personal level can begin to relate to the export boom of the European economy. As one of the countermeasures to this sense of insecurity, we need a coherent new social strategy. The package on the table, however, is so comprehensive that it cannot possibly be implemented by 2009. This diminishes the credibility of what is essentially a commendable approach.
Commissioner Špidla, our aim cannot be action for its own sake. This is all about sustainability. Nor can our objective be the unadulterated electioneering in which Mr Schulz has just been revelling, but I see he has already left the chamber. We bear a share of the responsibility for ensuring that people are not marginalised and that they do not withdraw into parallel societies or a world of make-believe. This effort begins in schools, where the alarmingly high number of drop-outs must be sharply reduced in order to prevent any further widening of the gulf between those people who have qualifications and those who have none. To this end we need motivating lessons. Talents and skills must be nurtured from an early age - a profitable investment in every case. Our strategy of lifelong learning will then provide the added European value, the widespread wealth creation that Mr Schulz found wanting. So will our educational programmes - Socrates, Leonardo and Erasmus - which must be attuned to the world of work as a matter of urgency. To that end, we must manage to work in tandem with SMEs. Small and medium-sized enterprises provide most jobs, and they have training places to offer. They must also, however, work hard to ensure that they do not stop investing in continuing education and training, otherwise our innovations will dry up.
One resource continues to be criminally neglected, namely older employees. It is high time that their wealth of experience, creativity and resilience was available to our economy. They are still well adrift at the foot of the demographic employment league.
Lastly, the cohesion of our society must be strengthened. In the European Works Council Directive, for example, we need a tenable compromise between employers and employees. We shall do what we can in the Committee on Employment and Social Affairs to contribute to the achievement of that aim. We also need an inter-regional balance, and that is why we provide the European Social Fund, the Regional Fund and the Globalisation Fund. There is one issue, however, that we still regard as extremely critical, namely that of non-discrimination. We in the PPE Group reject the horizontal directive. It would exacerbate the legal uncertainty that already prevails and further diminish the scope for national creative action. If the social agenda in its entirety is to succeed, primary responsibility must remain in the hands of the Member States. It is more efficient to coordinate and communicate nationally, regionally and locally, and it is time to start adopting best practices instead of merely observing or analysing them. Then there would be a good chance of achieving the social and economic change we want and need and of bringing the European social model to life.
(FR) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, this new social agenda comes late in the day and it is a feeble response to the precarious situation, inequalities and effects of recession currently plaguing the workforce and many of our fellow citizens in Europe.
With more than 70 million people in poverty, even where unemployment levels are falling, with precarious living and working conditions and the growth of atypical forms of employment, we really do need a solid social base, a Europe that protects us. This is one of the focuses of the French EU Presidency. And as you said, Minister, 2008 was supposed to be a come-back year, the year in which social Europe was re-energised. Regrettably, your Government did not make the social dimension one of the four priorities for its Presidency. As we approach the end of the European Commission's term we have proposals, some of which, it must be said, do at last reflect things which the European Parliament and our Group in particular has called for: a genuine directive against discrimination in all areas, not just disability; at long last the raising of moves to strengthen and revise the directive on European works councils, and measures to ensure that our existing principles and laws on equal pay for men and women are properly upheld in the Member States.
But just look at the shortcomings, the gaps in this new social agenda! I will name two of them in particular. One is the response to recent judgments by the European Court of Justice in the Laval, Rüffert and Viking cases, which weaken our resistance to social dumping in the European Union. We think that the assurance given in the Commission's communication, that the Commission will provide legal clarity and interpretative guidelines on this directive, is not enough. Due note must be taken of the fact - and we have held Parliamentary hearings organised by the Employment and Social Affairs Committee - that the directive is inherently defective and that Union law must, by revising the directive on the posting of workers, make it clear that the Union's economic freedoms, freedom of establishment, cannot stand in the way of fundamental workers' rights, the right to collective bargaining, rights on pay, the right to strike in defence of their interests, if need be.
So we want the revision of this directive to be placed on the agenda and we want a social safeguard clause guaranteeing that in future no directive, no Union policy, no treaty principle can be applied to the detriment of workers' rights; so that where one country has a higher standard of workers' rights than another, that higher standard can never again be lowered by invocation of the country of origin principle, as we saw with the first version of the services directive - the Bolkestein directive.
Secondly, Mr Bertrand tells us that social services of general interest, operations in the general interest, should be encouraged for the wellbeing of our social model. But we have had no proposal for a directive on services of general economic interest. We cannot properly protect social services of general interest and implement Article 14 of the Lisbon Treaty, which provides the legal base for such services to be commissioned and funded, unless the Council puts a request to the Commission and unless the Commission uses its right of initiative so that we can at last talk about a legal framework that will protect public service operations, guarantee the independence of local authorities in the local services they provide and give us the assurance that future Court of Justice rulings will not threaten this fundamental feature of the European social model, so that people feel, not as Mr Schulz said, that Europe works against their social model but on the contrary that the Commission and the other European institutions work to safeguard it.
(FR) Mr President, the Commission may have carried out a slick public relations exercise with its 'package' presentation of texts which are very different in nature and quality, but ultimately it has exercised its right of initiative on matters of major importance. It is moving in the right direction and we should applaud that.
So the ball is back in our court and above all perhaps in the Council's. Everyone knows that Parliament will be quite tough and will look to produce innovative texts that reflect the needs of Europe's citizens. Will the same be true of the Council? It is perhaps doubtful, as we know. I hope they will listen to you, Minister.
Bombastic talk that produces only ambiguous and non-binding texts seriously undermines the credibility of the work we do. Let us take three examples among many.
I have long been one of those calling for an overall directive against all forms of discrimination. For that we should take as the basis the Lynne report of May 2008, which is far more ambitious than the Commission proposal.
Second example: works councils. We shall take care to ensure that the text clarifies their international powers and responsibilities. Consultation of the social partners is increasingly crucial in the case of restructuring operations by concerns which operate in more than one EU country. We shall make sure that the workforce is consulted in advance of any restructuring and that works councils are able to give their views on matters which are often highly technical.
Third example: social services of general interest. We have wasted enough time here. Operatives in this field are confused. There is huge legal uncertainty, damaging the quality of services that are essential to cohesion in our societies. And here we are, about to waste another year. It is irresponsible.
To me this is proof that the Commission's work, which appears to cover a broad sweep of areas of activity, is not good enough because it knowingly disregards certain essential points.
I will end by insisting that the social package should be just one step along the way. I am convinced that the open coordination method has gone as far as it can in some areas. We must resolve to go for more cooperation but also more harmonisation, wherever possible.
(PL) Mr President, the Council representative called for a more social Europe. I would respond to the Minister with a call for more common sense. That would be better. The European Union can of course propose a great deal, but it must be stressed that social policy is an area in which Member States have sovereign powers of decision. In short, what we need is less rhetoric and more concrete action.
The European Union is proposing as many as 19 interesting initiatives, of which only three are legislative proposals. What is perhaps the most important proposal, that on cross-border health care, will not be discussed today. That is very regrettable, and it is a pity that the discussion will have to wait until the French Minister of Health shows up at our sitting. In conclusion, it must be stressed that EU Member States allocate as much as 27% of their GNP to social policy, compared to 15% in the USA. The question is whether the money is well spent.
(DE) Mr President, Commissioner, Minister, ladies and gentlemen, it seems to have taken the 'no' vote in Ireland, the victory of the opponents of a communal Europe, to shake the Commission out of its lethargy. The fact is that the Commission has long been distancing itself from the interests of the Union's citizens by pursuing its neo-liberal policy. The demand for a more socially responsible Europe has long been on the agenda.
It is downright embarrassing to see the omissions of past years finally being piled on the table at the end of this term of office. I also find it brass-necked that the whole thing is being sold to us under the fanciful title of a new social agenda. The issues under discussion in July should have been dealt with long ago. When we examine their substance, it seems as though the Commission has not yet learned its lesson after all. Apart from two exceptions, today's proposals say nothing of solidarity, equal opportunities, social balance or public participation. On the contrary, they are largely another product of a basic neo-liberal attitude.
The Commission calls for more mobility of labour. At the same time, it is seeking court judgments that would reduce the protection of posted workers. As an afterthought it says that we shall resolve the problem in a forum. Workers, however, need protection, not a forum. Do you really believe it will help people who are being deprived of their wages every day if you tell them to wait until you have discussed their problems in some forum? Moreover, Commissioner, the amended Works Council Directive, which is nine years overdue, does not deliver on your promises. Parliament will have to make numerous improvements to this draft. For example, there is no provision at all for sanction mechanisms.
Let us move on, though, to the subject of solidarity. The Health Directive ignores criticism by opening the door to more market-driven health services, thereby undermining the principle of solidarity in the Member States' welfare systems. It jeopardises solidarity instead of bolstering it. There are few components of this package that truly reflect people's desire for a progressive European social policy. One that I should like to highlight is the new directive against discrimination outside the workplace. This instrument, however, was first announced in 2004, and parliamentary pressure is the only reason why the Commission has finally presented it. It is clear that a majority of Parliament will support this directive too. It will likewise need improving in many places, however, especially as regards the rights of people with disabilities.
On the whole, the name 'social package' is quite simply a misrepresentation. In my opinion, the Commission's record on social policy tells a sorry tale.
Mr President, President-in-Office of the Council, in recent years your policy, the fundamentalism of the marketplace, has dangerously increased inequalities and eroded the welfare state.
The package you have presented to us with fine words is but an empty tunic. Of the 19 proposals only 3 are of a legislative nature and one of these, the proposal for cross-border health services, introduces the Bolkestein directive by stealth, since it adopts a neoliberal stance.
While you utter these fine words in presenting this empty tunic, the Sarkozy government is playing a key role in the Council by passing a deplorable directive on working hours. This constitutes a major social regression.
Rather than try to create a good impression with your fine words and keep an eye on the Euro elections, which are looking awkward since the Irish 'no' vote, you would do better to propose specific measures and allocate revenues from the Community budget.
A word to Mr Schulz, too, if he is listening to me. It is true that right-wing governments have contributed much to the demolition of the European social model. In several countries, Mr Schulz, as in your country, Germany, or in the Netherlands or Austria, they have teamed up with the Social Democrats to destroy the European social model.
(DA) Mr President, I would like to use my speaking time today to focus on the health policy agenda. The current proposal for the Directive on patients' rights in cross-border healthcare has been improved significantly in relation to the original proposal. However, unfortunately no change has been made in connection with the fundamental grounds for all matters that fall under the internal market. Consideration for the free market always wins over consideration for the people.
It goes without saying that we all want to be able to receive the best treatment as quickly as possible if we become seriously ill. Unfortunately, the directive does not in any way ensure that this will be the case. It ensures that the wealthiest patients from the wealthiest countries in the EU will receive the best possible treatment. This means that there is a great risk of patients becoming divided into a group A and a group B. The patients with the most resources will have the opportunity to seek the best treatment in other countries, whereas those without funds or power will not have this opportunity.
The directive secures an entitlement to treatment in another country at the cost of that same treatment in the patient's home country. This also creates the risk of having A and B countries. The cost of the same treatment will naturally vary from country to country. The current directive allows market conditions to determine the outcome, but this is a high-risk approach. When the market reacts, the losers will always be those who cannot cope under the prevailing market conditions.
(DE) Mr President, in my view, a European response to constant waves of price rises and increasing poverty is long overdue, and indeed it is gratifying that the new draft EU-wide social package makes a start in the right direction. The intention to facilitate access to health care in other European countries, for example, is to be welcomed. In practice, holidaymakers, for instance, are all too often shamelessly exploited today, being presented with doctors' bills for which they are only partly reimbursed, if at all, when they go back home. Conversely, individual Member States owe each other millions of euros - mere declarations of intent are not enough in such cases.
Nor is it sufficient to beat the drum for causes such as a better balance between family and working life. So that more people can afford to have children, it is essential to act against wage dumping and social dumping - a task which, sad to say, is being largely neglected. It is a travesty that the EU decrees, on the one hand, that public contracts must be put out to public tender and that the clause requiring successful tenderers to pay at least the statutory minimum wage is then revoked by the European Court of Justice on the grounds of incompatibility with the directives on services in the internal market and on the posting of workers. In this the EU has shown its true colours as a purely economic community that fobs off the socially underprivileged with peanuts and empty words.
Empty catchphrases can no longer pacify the citizens of the EU, nor can they cushion the impact of a falling birth rate and increasing poverty. Maybe you can say what you like on paper, but people are undoubtedly tired of empty promises.
Mr President, let me start by thanking Martin Schulz for reminding everybody that the centre-right is the largest grouping in this Parliament, that the centre-right has the largest number of Commissioners and, indeed, that the centre-right has the largest number of governments in the EU Member States. I would remind him in turn that there is a reason for that: the reason is that it is what the people have decided. The people have decided this because they have recognised the growing gulf between the rhetoric of the left and the reality, and they have rejected it. I would also remind him, as a good democrat, to remember that the people are, of course, always right.
Turning to the social package in general, on our side we welcome the thoughtful comments of the Commissioner and his initiative regarding the revised Social Agenda, in particular the theme which reminds all of us that the EU is about people, about giving people more and better opportunities, and in particular equipping and empowering them to cope with the challenge of change.
I would just like to pick up three points very briefly from the excellent contribution from my colleague, Joseph Daul. One is the important role here of the Member States, of subsidiarity. Many Member States have different approaches, but all of them should take heart from the themes and the direction that he has outlined.
The second point is about the importance of jobs. Harlem Désir talked very appropriately about the rights of workers. We respect the importance of the rights of workers, but my political group would also highlight the rights of non-workers - those people who currently do not have a job, who have been frozen out of the job market for whatever reason, and who want to have a job. They are increasingly important, especially in these difficult times of global credit crunch where unemployment is likely to get worse before it gets better. So we have to make certain that everything that we do helps the creation of jobs and helps more individuals into those jobs.
The third point concerns small and medium-sized enterprises (SMEs), which he also mentions. I noted in yesterday's Financial Times that there was a reference to the agreement within the UK regarding temporary workers, and the SMEs said that they had not even been consulted about that. The point I would make is not a UK point, but there is a genuine problem - and I say this to the Commissioner - of really involving SMEs in the consultation process, because SMEs are not only the largest number of employers but they also have the largest number of employees. We know from the problem of referenda - on the Lisbon Treaty, for example - that if you try to impose something from the top, it does not work: you have to connect with the people, and more people work for SMEs.
Finally, concerning European works councils - to which both the Commissioner and the President-in-Office have referred, and on which I am rapporteur - certainly my political group will recognise the reality that there has been welcome agreement from the social partners. I personally do not like the agreement very much, but I absolutely welcome the fact that there is an agreement and I believe we in Parliament should try to build on that, as we will also try to build on the agreement regarding working time and temporary workers; we wish to move fast, because we want to deliver real social progress rather than just make pretty political speeches with an eye to the next election.
(HU) Thank you, Mr President. The Commission's preliminary announcement of the social package filled the Social Democratic parties and citizens who feel responsible for resolving social problems with hope. Accumulated debts and the series of questions that have just been asked have given an almost surprising picture of how little we have progressed despite our efforts and how many unsolved problems there are. It is a fact that the economic growth of the last fifteen years has not closed the gap between rich and poor, but has actually widened it. However, the rivalry of poverty has taken on a new dimension. Every country has its poor people, and the amount and quality of poverty is different in individual Member States, but we know that it hurts in the same way. However many of the eighteen or so documents indicated in the social roadmap are drafted, the identification of European citizens with the Union can only be reinforced by what is specific and obvious and offers the opportunity for common progress instead of reciprocal tension between rival poverties.
I am pleased that, after many requests from the Council and the European Parliament, the Commission has prepared an assessment of the situation of Roma and of the practices relating to them. Unfortunately, however, it does not outline the framework of a long-term Roma policy. Another question is whether this document does enough to exhort to concrete action, whether it holds out the prospect of an accurate assessment or of Member States failing to take steps and deviating from the desired practice. I feel that the proper resolution is lacking.
We are also pleased about the anti-discrimination directive. The Parliament and the Commission were divided about having to regulate the prohibition of discrimination in a comprehensive directive, and in accordance with the social-liberal viewpoint we ultimately failed to classify the groups that are discriminated against. We can expect the directive to enable the comprehensive protection of people and groups who are threatened in many ways. There is a very great need for this, since hate-mongers, racists and those who want to give only to the worthy may also find supporters among the rival poor. Voters are always right, but they may be misled by populism. Thank you.
(FR) Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, as a member and also Chairman of the Civil Liberties Committee, I shall confine myself to the proposal for an anti-discrimination directive.
First of all we congratulate you, Commissioner, on finally getting the Commission to adopt a proposal for a directive which seeks to counter discrimination based on religion, belief, disability, age and sexual orientation. Until recently we were afraid - as you know, we were anxious and we made our anxiety known - that you might limit yourselves to a mini-directive dealing only with discrimination based on age and disability.
You will not be surprised to learn that I find it unfortunate, on a matter as fundamental as this, that the European Parliament is merely to be 'consulted', but my distinct impression is that the Presidency is amenable to any proposals or suggestions which the European Parliament might make. So we shall get to work straight away, Commissioner, and I myself can see three aspects of the text which we shall try to improve.
Firstly we need to be more precise on a number of concepts or the demarcation between some of them. I am thinking of the area of 'objectively justified' differences in treatment. I have no quarrel with these, obviously, but these objectively justified differences in treatment must not be allowed to metamorphose directly or indirectly into discrimination. That can happen very quickly.
Secondly, the directive must not be stripped of its substance by the overhasty inclusion of notions like public safety or public order, as I think is currently happening in one big country in the south of the European Union, which shall remain nameless.
Thirdly, we must try harder on the question of sanctions. When you write in Article 14 'Member States shall lay down the rules on sanctions applicable to breaches of the national provisions adopted pursuant to this Directive', Commissioner, that does not get us very far.
In short, I trust that this directive, the repository of so much expectation, does not turn out in reality to be a big mini-directive, big on principles but very small on details.
(PL) Mr President, economic growth should serve to improve the material situation of our societies. However, in putting comfort and security first, we are liable to forget that the social model of the economy means in practice greater bureaucracy. If we also forget that the surest foundation for social policy is economic growth, we may lose ourselves in fine-sounding slogans that have no connection with reality and may also, like the provisions on non-discrimination, breach the principles of subsidiarity and common sense.
How can we break the vicious circle? The new social agenda is only a partial answer to this challenge. It talks too much about rights and privileges and too little about the fact that they cannot be guaranteed without a well-organised effort and responsibility for the economic effects at each stage. From each according to his means, to each according to his needs. That is a utopia that is bound to result in a shortage of goods and services of suitable quality.
Mr President, following on from my colleagues I would like to speak about the fight against discrimination. First of all I would like to thank the Commission for its courage in coming with a horizontal approach in the draft directive on equal treatment outside the workplace. We have to take into account that some Member States keep blocking the adoption of this necessary document.
Nevertheless, there is room for the European Parliament to make improvements. I do not understand why there is an opt-out for private persons as regards supply of goods and services. The existing Race Directive does not include such an opt-out. Unfortunately, multiple discrimination is also not appropriately addressed in this draft, so I hope that we will all work on this directive further.
(FR) Mr President, 51 years into their lifetime, the EU institutions are only now discovering the social dimension. The discovery is only relative, because social concerns are conspicuously absent from the French Presidency's priorities; it is disturbing to institutions so close to the world of business and which confuse the general interest of the peoples of the Union with the private interests of money markets, and it is a discovery inescapably prompted by the Irish, Dutch and French 'no' votes and the many social movements supporting wage demands in the Union.
Yes, the Commission and most of this House find themselves obliged to recognise that the Union is populated not only by shareholders and consumers, but also by the workforce, whose labour creates Europe's wealth.
As a result the Commission finds itself obliged to dig out and dust off the directive on European works councils: this was a worthy initiative but its substance is poor. European works councils must be made into a genuine forum for social democracy, giving employees the power of action they need to influence the strategy choices of their employers.
Yes, Europe urgently needs true social democracy to prevent bad moves such as raising working time to almost 70 hours a week.
So for the sake of the workers, let us move faster, much faster.
(SV) Mr President, at this sitting we will be debating the renewed social agenda, the millennium goals and much else besides. In a couple of hours we will vote on cultural programmes, the labelling of organic products, and requirements for harmonising taxation, all issues in which the Union should not involve itself at all.
This concentration of political power means that the distance between those governing and those governed increases. Indignation is rising among citizens. The establishment is forced to take increasingly tough measures to ride roughshod over the will of the people. It would be far better to produce a report about what we mean by the term subsidiarity and have a thorough debate about that. We should do that before we try to regulate centrally how the social partners should behave in 27 different countries.
In my own country there is great anger over the fact that the EU and its judges can take the liberty of controlling the establishment of a labour market system other than the one which has grown up amid considerable national unity over the past 70 years.
(CS) Ladies and gentlemen, the proposed directive on the implementation of the principle of equal treatment, which prohibits any kind of discrimination outside the workplace, is a superfluous regulation which we should not discuss at all. I should like to point out that discrimination is already prohibited by three EU directives, the UN Charter of Fundamental Rights and Freedoms, the EU Charter of Fundamental Rights and the UN Convention on the Rights of Persons with Disabilities. Equal treatment is also governed by the Amsterdam Treaty and the Lisbon Strategy.
I should also like to point out that the directive requires two very dangerous things. It requires positive discrimination and it requires the principle of transferring the burden of proof from the prosecutor to the defendant. This is contrary to European legal traditions and may give rise to injustices and new wrongs.
Ladies and gentlemen, I am convinced that the European Union is still a democratic and civilised area, where people with real abilities receive recognition, and an area which offers a helping hand to the weak. However, human capabilities, either innate or developed through education, are individual and different in every person and thus logically unequal. If we try to eliminate inequalities of this type through regulation, then we are arrogantly overlooking cultural diversity and interfering with the natural development of society, and worst of all, we are putting equality above the freedom of choice. The directive on equal treatment should therefore not come into being at all.
(ES) Mr President, Commissioner, President-in-Office of the Council, ladies and gentlemen, this social package will only be able to bear fruit and be effective if we are able to agree the substance of the key initiatives. It is obvious that unemployment is the greatest of all social ills which we must combat. It is what most destabilises a society and is at the root of other, lesser evils. Therefore, the best social policy is one which helps create jobs.
We must move right away from the false dilemma between solidarity and competitiveness because they are not incompatible. However, in order to construct a healthy, effective social policy and eradicate poverty, we need growth and stability. Therefore our social model needs to come to terms with the new reality. Globalisation also brings opportunities: those who adapt come out as winners, those who do not as losers.
Europe is facing neither a classic crisis of growth nor cyclical problems but profound changes; the welfare of future generations depends on our wisdom to take good decisions today. Population ageing and demographic decline have already reached Europe; they are not a threat but a reality: closing our eyes to them will not help at all.
What answers can we give today to the many consequences of the trend? Very few. For example, we do not have the tools or the incentives to make flexible, planned retirement possible which will allow our people to work beyond the average age at which people leave the labour market. Achievement of a uniform level of protection against discrimination and exclusion is crucial but the mass of European legislation does not guarantee that discrimination has been eradicated; accordingly, work to eradicate these bad social practices needs to start in schools.
School failure and drop-out rates are a tragedy of our times and may well be for the future. We have much riding on this area; this is where we have to focus our minds, focus the added value the Union can bring, to end the situation and put a stop to it.
In short, ladies and gentlemen, we do not need to abandon our social model, but renew it, giving it greater flexibility, greater mobility and greater security so that the most vulnerable are not left by the wayside.
Mr President, I would like to thank Commissioner Špidla for the fact that we have a social package at all because, as I have said many times before, his task in the Barroso Commission cannot be easy.
The package itself actually illustrates the tensions inside the Barroso Commission, between those, on the one hand, who want to stick to the neoliberal agenda come hell or high water, and those on the other who see an urgent need to make Europe matter to its citizens.
Our people need to be assured that Europe is part of the solution, and not part of the problem, when it comes to tackling the issues raised by globalisation, demographic change, climate change and other global challenges.
If that is what we need to do, I am sad to say that this package simply is not up to the task. It is a grudging package of too little, too late. Even the good elements are spoiled by the knowledge of just how grudgingly they were included. The horizontal directive to combat discrimination is a good example. It is in the package, but we all know just how bitterly President Barroso opposed its inclusion, right up to the 11th hour.
The European works council directive proposal is another example. The content is extremely weak when compared to the earlier communication from the Commission to the social partners. I think that the neoliberal forces in the Commission and their allies here need to wake up and recognise the reality we face. Many millions of our citizens are living in fear, poverty and exclusion, and more and more have joined them during the Barroso years.
All in all, I see this as a belated attempt by President Barroso to persuade the Left here that he has a social conscience, and that he is worthy of support for a second term as Commission President.
Well I am not fooled, and many of my colleagues are not fooled either. As I have said, it is much too little and much too late - much too late, in fact, to guarantee safe passage of the sparse worthwhile elements before the election next year.
President Barroso is insulting the intelligence not only of the Left in this House but also of the millions of citizens out there who deserve better.
Mr President, the Commission's first year report on the European Globalisation Fund states that over 13 000 redundant employees in eight Member States are being helped. 3.7% of available funds have been distributed. Obviously it is very slow.
The Commission's suggestions are to simplify procedures, broadly promote the programme, spread best experience and expand the duration of assistance, and I welcome these measures. The fund was established to show solidarity with the redundant employees of companies failing due to globalisation. Therefore it is most important that these funds reach real people who need help. They shall not be distributed among intermediaries, trainers or brochure publishers. In one year we will find out what the actual results are. It is not how much money has been distributed, but how many redundant employees found new jobs.
I call on the Commission and Member States to establish proper criteria and benchmarks in order to evaluate the results achieved. We must ensure efficient use of the European budget.
(PL) Mr President, I am pleased to see that the new social agenda includes the revision of the directive on European Works Councils in the package of future activities.
We recently debated the problems caused by the lack of precision in the provisions of the directive, whose purpose was to ensure employees' rights to information and consultation. The directive on part-time work and combating poverty among workers in full-time employment is also exceptionally important. I am hopeful about the emphasis on the situation of young people, their access to education and health care, and prevention of their exclusion. The professional mobility of future workers is their chance in life, but it is also a chance for the economy. The emphasis on the protection of patients' rights is a fundamental requirement in the protection of public health provision. However, the green paper on health sector employees which we are awaiting will be important for the implementation of these measures.
(PT) Mr President, this so-called social package merely sows illusions regarding the seriousness of the social inequalities affecting the 80 million or so people who live in poverty, including the ever-increasing millions of poorly paid workers with insecure jobs and the millions of unemployed, while the scandalous profits of economic and financial groups and multinational relocations continue.
The real causes of this situation have been overlooked - the perpetuation of the neoliberal policies the proposed health services directive would intensify, the job flexibility the working time proposals would exacerbate, and the attack on public services and production sectors strategic to development.
We therefore call for a genuine social package that rejects the new proposed working time directive, promotes a reduction in the working day without loss of pay, revokes the stability pact and the liberal Lisbon Strategy, changes the European Central Bank's criteria and false independence, creates an employment and social progress pact as an alternative, promotes investment and support for micro and small enterprises and public services, and respects the dignity of working people.
Mr President, Commissioner, President-in-Office of the Council, 'people are those who determine the value of things': so said the ancient Greeks. Thus if people take responsibility for implementing this package presented to us today, if they can harmonise the old measures and proposals with the new, then these people will in fact not be used as resources, but will be active agents as employers, employees, the unemployed, those engaged in small and large businesses, men and women, the young and the elderly. There will be no discrimination in the EU over democracy and subsidiarity, no jingoistic verbiage about who is in power, or about right- or left-wing affiliations, as has been heard here. Next to me is my colleague Mr Őry, who tells me that in his country the socialist government is fighting against social benefits.
We cannot therefore blame the global crisis; we must see things positively. We must face our own, demographic crisis, in the best possible way. Let us remember the old commitments, the Barcelona decisions on the harmonisation of family and professional life, the European Alliance for Families, the European Youth Pact, the common immigration policy and the enhancement of mobility in education and training for job mobility. There must be respect for the diversity, traditions and language of migrant employees. Social discrimination has to be opposed, and the rights of the weak and disadvantaged, and of children, have to be upheld as we in the European Union have championed them. Poverty must be fought, so we shall devote the year 2010 to the struggle. We must strengthen the social and territorial cohesion of our regions through dialogue, goodwill and transparency in the use of financial mechanisms.
(ES) Mr President, Commissioner, Minister, I add my voice to those of my fellow Members who view this agenda as a step forward, albeit a very modest one which is clearly very far removed from the needs facing us today in Europe. Therefore, Commissioner, I regret to say that you were wrong to state a moment ago that this agenda dispels public concerns. The public are concerned and with very good reason when faced with a European Union which does not resolve the basic problems they worry about every day.
The agenda has a very grand title, the agenda for the 21st century. Regrettably it has one feature which has already been condemned: it is an internal commitment to the contradictions within Europe, with those of us who want more of Europe and those who would like there to be less of it; it is therefore a forest of empty rhetoric and a desert of specific content. Only three directives are being summarised by the European left, and in fairly critical terms.
Are these Europe's ambitions for the 21st century? No, Commissioner. Debating social problems is not only our ambition. The European Union, not just Europe, needs answers and it is very difficult for those answers to be achieved if, as the agenda states, they have to be found at national level. There are some answers at national level and there should be other answers at European Union level; the construction of the internal market should go hand in hand with rules which give it a human face, which prevent social dumping and which implement each and every one of the powers enshrined in the Treaties.
It is all very well to debate the problems but it would be better to resolve them and not create new problems with measures such as the working time directive.
Commissioner, Europe needs stronger initiatives; Europe needs a much more go-getting agenda in order for it to be close to the public and I hope that at the next elections, and this is not an entirely rhetorical matter, the Europeans who are seeking other policies give European politicians a new, more social face.
Mr President, I welcome the long-awaited proposal on completion of the anti-discrimination package, which means that we can finally end the hierarchy of rights. A European Union in which some Europeans are more equal than others has failed in its mission.
I completely concur with the wise words of Gérard Deprez: the directive needs substantial improvement. It contains far too many escape clauses, which risk codifying existing discriminatory practices rather than ending them. Family law and public order are, and remain, a national competence, but in practice they are being used - or misused - as a pretext for discrimination, mainly against homosexuals. It is a shame that the Commission seems to be condoning this.
Freedom of religion is a fundamental right and one that I will defend ferociously, but it is an individual right: it is not a collective right for certain groups that entitles them to discriminate and not apply the law.
Finally, I would like to add that, ironically, this package seems to provide a higher level of protection against discrimination on all grounds apart from gender discrimination. The gap between the directive on gender discrimination and this directive will have to be closed.
Mr President, the debate on the social package requires us to be critical, as, quite apart from the timing, which arouses suspicion about the hidden agenda, we also fundamentally disagree with its content.
The package has arrived at a time of increasing reaction and popular displeasure with the social face of Europe. We are not the ones saying this; none other than EU data are painting a gloomy picture of the future: such is the prevailing mood among European citizens, especially young people, and it is constantly getting worse.
Perhaps the package is aiming to restore citizens' trust before the Euro elections.
We on the left cannot accept the contents of the package, since its legislative rules strengthen market liberalisation, as is the case with the proposed directive on cross-border health care, which is based on the previous Bolkestein proposals.
At the same time, the Commission's proposal on cross-border health care is leading to class-based health segregation: the rich and educated are being given the option of shopping around for health care wherever it is in their best interests.
A more social Europe needs a broader philosophy, not the announcement of measures that scratch at the surface of the problems involved and remain within the narrow confines of the EU's character today.
(DE) Mr President, Europe is more than a common market. Besides being an economic entity, Europe is a community based on common values. I understand the European Union as a response to globalisation. In a globalised world, a certain social framework at European level provides essential protection. That is the idea behind the European social model, and it is an idea that I support.
On the other hand, however, we must also succeed in international competition. In the Lisbon Strategy we emphasise our goal of developing the Union into the world's most competitive knowledge-based economic framework. To that end we must focus most of our attention on small and medium-sized businesses, for they are the pillar of economic development.
We must also accept that it is legitimate to ask how our rules affect these firms. The anti-discrimination policy is a good example. It goes without saying that I am opposed to discrimination, but in my view, and in the view of another 261 Members of the European Parliament, a comprehensive framework directive is not the right way forward; in particular, it is not the right way to protect the victims. We shall achieve the exact opposite and are more likely to marginalise these people. A great deal of legal uncertainty has been created for the Member States and for European citizens. At the present time, numerous Treaty infringement proceedings are pending against 14 Member States for failure to implement the four existing directives. The first thing we should be doing is to implement the existing legislation before creating any new rules. A new anti-discrimination directive will simply not give us the clarity that Commissioner Špidla promised.
The new rules raise many questions. Who, for example, can invoke the right to freedom from discrimination on grounds of religious or ideological beliefs? Does that right extend to Scientologists or members of right-wing extremist groups? Is every restaurant, however small, now required to have a wheelchair ramp in order to guarantee unhindered access? The draft directive may provide for exemption from disproportionate measures, but how are such measures to be defined - by a national law or by a court ruling? Imprecise, amorphous instruments like the framework directive are impractical and, most importantly, do not help victims. That is not the idea behind the European social model. It will not work like that.
(NL) Mr President, Commissioner, Minister, at the time I was rapporteur for the social action plan presented to us by Mrs Diamantopoulou and completed under the previous French Presidency under Mrs Aubry. What concerns me, ladies and gentlemen, is how European social ambitions have systematically crumbled away. To my mind there are clear political reasons for this. It is noticeable how the Commission always stresses that social policy must remain a national matter. Commissioner, the social package contains very interesting working documents and statements, but only four legislative initiatives. However welcome, that is certainly a very meagre result! As if protecting social rights, creating a social level playing field, is no longer a European responsibility in the Europe of 27.
Together with the EPP and the social organisations, we expect, on top of this social package, at least stronger legislation in regard to posting that protects social rights, better legislation to eliminate the wage gap between men and women, a framework law to protect social services and binding commitments in the fight against poverty. What we need is a real social pact, with a coherent vision and a serious commitment to a social Europe, so that at least we show citizens that Europe is more than just a market. I hope, Mr Bertrand, that we can for now count on the support of the French Presidency in this fight.
Mr President, for years I have campaigned with others for comprehensive anti-discrimination legislation to outlaw discrimination in access to goods and services for disabled people and older people. I know that employment is covered on all grounds already, but for years we have been promised action and then nothing has happened.
Today we can say that we are on the brink of achieving that legislation, not just covering age and disability but sexual orientation and religion, as I called for in my report. I would like to thank the Commission for bringing this forward and Commissioner Špidla in particular for his tenacity. We know that the proposed legislation is not perfect and we will want to see changes. It would also have been better if it had been subject to codecision. But, having said that, I am delighted to be able to stand here and say that we are at long last on our way to seeing all EU citizens treated as equals.
Mr President, the so-called 'social package' that the European Commission has presented is a failed attempt to defuse the indignation the Commission's unpopular policy has aroused among employees. It fails to stem the rising tide of doubt about itself and the structure of the EU, as also expressed by the resounding Irish 'no' vote.
Working-class people and the poor find themselves in the line of fire because of a long, harsh, anti-popular attack by the EU, which aims to increase the profitability of its own cartels.
Working-class people and the poor have to put up with the deregulation and privatisation of public bodies and services of strategic importance, the complete breakdown of labour bargaining, the undermining of collective employment contracts, the widespread implementation of flexicurity, temporary flexible forms of employment and the extension of the Bolkestein directive to cover the health authorities sector.
The Council has decided to partition working time into active and inactive segments. This obliges employees to work 65 to 77 hours a week. The institution of heavy and unhealthy labour is rendering hundreds of thousands of Greek workers useless.
According to the formal statistical data from the European Agency for Safety and Health at Work - Mr President, please bear with me for a few moments, as the information I am about to impart is very important. Let me point out the following: according to the formal data, every 4½ seconds an employee has an accident and every 3½ minutes an employee loses his life. There are 7 million accidents every year...
(The President cut off the speaker)
(DE) Mr President, Commissioner, Minister, ladies and gentlemen, let me begin by dealing with two points from the debate. Firstly, Europe is not governed by the Right, but by the Liberal Centre-Right. I must point out that we had a Social Democratic Government in my own country, and five million people were unemployed when it left office. Today we have three million unemployed, which means that two million people are back in work today. That is real social policy; that is social progress.
Secondly, as a Member of this House, I personally feel angry when we ourselves speak so badly of our European ideal. Europe is a social project today. When I think that the single market is creating millions of jobs and is giving people prosperity and good prospects and that our cohesion policy, our European Social Fund, is providing us with billions to practise solidarity on a European scale, to be a model of European solidarity, I must urge everyone, in spite of all our problems, to refrain from denigrating our own project.
I should like to devote special attention to the discrimination issue, because we are dealing with it in the Committee on Civil Liberties, Justice and Home Affairs. Everyone rejects discrimination. It poisons our society, and Europe must set an example in the fight against discrimination. Everyone in this House, I hope, will endorse that view.
Nevertheless, questions may be asked. Firstly, does the directive constitute a proportionate measure? The issue of the burden on small businesses has already been addressed.
Secondly, what about the implementation of the present legal provisions? An evaluation has already been made on paper, but what is the position on the ground with regard to the application of the existing directives? That question has to be asked before any new directives are created.
Thirdly, do we really have gaps in European legislation? Does Europe have sole responsibility for social policy? All Member States of the EU are democracies, and they all have structures built on the rule of law. We must therefore ask whether there is any compelling need for Europe to be nicer, kindlier and more convincing in the realm of social policy. Can we not just rely for once on subsidiarity working and the Member States managing to cope with their own tasks in these fundamental areas of activity?
(PL) Mr President, social Europe is a splendid goal, and a great deal has already been done towards achieving it. Nevertheless, the existing inequalities and the new challenges facing the world create the risk of permanent social divisions in our societies at many levels: between children from rich and poor families, between the well and less well educated, between men and women, between immigrants and those who have been Europeans for generations, between persons of different sexual orientations, different ages or in different states of health. I could give many other examples. The struggle against inequality in and outside the workplace is a fundamental task for us. The European Union and the Member States must respond to real needs, create real opportunities and new hopes in the interests of all the citizens of Europe.
The new package of Commission initiatives in the field of the European social model is a long overdue and incomplete supplement to activities undertaken at national level in the struggle to improve the standard of living of European citizens, reinforce their rights and combat discrimination. I am hopeful that the new directive on equal treatment, which as a socialist group we have long been demanding, will enable us to say we are really combating all forms of discrimination. Revision of the directive on European Works Councils, which is at present fulfilling its role as an instrument for social dialogue, is a positive element in the social package. We still have to contend with incomplete protection of workers in the drastic restructuring processes imposed by globalisation. Legislation on social policy is also of enormous importance for the political awakening of Europe and Europeans and the restoration of faith in a common project, especially in view of the institutional crisis and the imminent elections to the European Parliament.
(FR) Mr President, Minister, Commissioner, the long and lively debates we have had on the European Globalisation Fund ring in my ears to this day. Our fellow Member Mrs Bachelot, with whom I worked on this fund along with Mr Cottigny, persuaded us to take some extremely important decisions. And what do we see today? Barely 4% of the aid budgeted for this European fund was distributed in 2007.
You have already indicated, Commissioner, verbally and in writing, that you plan to revise the criteria. Is this revision of the criteria adequate to deal with the issues? No, it is not! When 96% of this aid is not being used, we really have to ask the basic question: is our aim in adopting this decision on the European globalisation fund appropriate? We face demographic challenges, as you said, and we face many economic challenges, given the reality of globalisation, of technology.
I urge you Commissioner, on this Globalisation Fund, not only to revise the criteria but also to look at the very purpose of what we are doing here.
(DE) Mr President, ladies and gentlemen, I cannot conceal my disappointment at the statements from the Council and the Commission. Many words were spoken about the European social model, and some of the Commission's proposals overshoot the mark, in my opinion - my fellow group members have made several points about the anti-discrimination directive. When it comes to the nuts and bolts of legislation designed to protect workers, however, the Council and the Commission bottle out.
The President-in-Office did, however, refer to the compromise adopted in June on agency and other temporary work, but somehow or other - I believe it was out of shame - the Council and the Commission managed to adopt the Working Time Directive. What the Council adopted in June, I have to say, is by no means a glorious chapter in the history of Europe's social model. Before I entered Parliament, I was a doctor on the staff of a hospital, and I know that many salaried doctors and many other employees were initially pleased when the European Court of Justice ruled that time spent on call constituted working time. I also know, however, that there are difficulties in implementing this ruling and that time spent on call may have to be weighted on the basis of costs and frequency of call-outs. What the Council has done, however, in virtually reversing the ruling of the Court of Justice and even ignoring the improvements that the Commission's proposal had made to some aspects of the previous legal position is unacceptable.
We need a compromise, and this Parliament pointed the way at first reading with proposals such as the use of a quotient. But if a doctor is on call in a hospital, for instance, and a patient with a life-threatening condition could arrive at any moment, that cannot be regarded as a rest period, which would be possible under the Council's compromise. This is another area where further improvement is needed, otherwise the whole debate on the European social model will serve no purpose.
Mr President, President-in-Office of the Council, Commissioner, ladies and gentlemen, current economic and social circumstances call for a strengthened social Europe. Whereas 16% of today's European population is on the bread line, discrimination is still marked and generally widespread.
Economic policies increasing unemployment, and insecurity, deepen citizens' crisis of confidence at the expense of Europe and its prospects. In this context, the renewed social agenda represents a step forward in the field of social legislation after a long period of inertia.
Nevertheless, only three of the raft of proposals are legally binding while the rest are recommendations and non-legislative communications. We are therefore coming to the conclusion that the new social package will have a limited effect on the lives of European citizens.
The intentions are good, as can be seen from the new draft directive against discrimination. This represents an important success for the Socialist Group in the European Parliament, since it supported the proposal for a horizontal directive in order to end the hierarchical system of Community protection from discrimination. Nevertheless, the new social agenda appears to lack ambitious goals and clarity, and has serious shortcomings.
For this reason, clear policy measures, a halt to rapidly increasing inequalities, and the improvement of living and working conditions are required.
(HU) Mr President, the Commissioner summed up his expectations beautifully in his speech, but the documents available to us do not reflect that. There is a small, tiny semantic problem: discrimination must not be called the widening of opportunities. I have been speaking only about the segregation of Roma children for four years. In addition to this, half our children, several million Roma children, are classified as disabled. What is this, if not discrimination? Omitting the topic of segregation when creating the Horizontal Directive is an unforgivable crime. Commissioner Barrot should be involved in the work too, and Parliament's demands should not be left out either! We want, in at least four resolutions, a Roma integration package with legislation and a budget, and a group to coordinate the Committees in the interests of implementing any future programmes effectively. Commissioner Špidla cannot resolve this matter by himself. Thank you.
(IT) Mr President, Commissioner, ladies and gentlemen, the document on the social package which has just been presented represents a major challenge for European development in the context of the Lisbon strategy, which European decision-makers adopted as the guideline for a worthwhile and unstoppable process aimed at integrating, modernising and developing our common home.
The package contains measures in the areas of employment, social affairs, education, youth, health, the information society and economic affairs, all fundamental aspects which directly affect the daily lives of us all, as European citizens, and which must therefore be the subject of thorough, coordinated and above all transparent study.
As a member of the Committee on Employment and Social Affairs, I would like to emphasise the importance of and the need for this proposal which, in tackling the areas just mentioned, makes a comprehensive attempt to grasp, examine and resolve topics such as demographic change, globalisation and the importance of the human factor.
I am pleased that the Commission intends to review Directives 92/85 and 96/39 in terms of maternity leave as this is a move to improve the quality of family life for all those women who, whilst caring for a family, have to face the world of work on a daily basis.
I would like the Commission to answer a couple of questions in connection with the fight against poverty - and I am not talking here about third world poverty but about poverty within the boundaries of the Community - a problem which looms larger every year, affecting every single member of the European Community. In this connection I would like to ask: what specific methodology will the Commission employ in order to resolve a problem which year after year, as I said, is systematically afflicting the European economies and, as a result, impacting directly on the standard of living of millions of European citizens?
Secondly, I would like to know - and as a woman I feel directly involved in this matter - what action the Commission intends to take against the discrimination against women which still persists in society, even in 2008, especially in the field of employment and specifically as regards salaries? What specific measures can be put in place to end this imbalance?
In conclusion, I would like to thank Commissioner Špidla for his work in drafting this document. I would like to thank the Council representatives and once again I would like to stress the importance of this social package in the context of the revised social agenda.
(NL) Mr President, ladies and gentlemen, Minister, Commissioner, as well as welcome proposals in the field of anti-discrimination and cross-border health care, the social agenda of the Commission contains the long-awaited proposal on European Works Councils. The Commission also opposes the review of the directive on posting, a directive that has come under fire after some very controversial judgments by the European Court of Justice. I want to touch briefly on both subjects.
First of all, the rights of European workers to be informed and consulted. We all know what the problem is there. Too little compliance (only one of the three firms concerned has a European Works Council), information and advice rights are not sufficiently regulated and there is a lack of facilities. I very much regret that the Commission has not proposed a policy of penalties for non-compliance. In my view, too, the subsidiary provisions fall short of what is desirable and has been agreed in good models, namely several regular meetings a year, which can easily be arranged with the necessary training and support. One meeting a year is not much more than symbolic policy and social consultation in the undertaking is much too important for that.
Secondly, the Secondment Directive. In the first restriction by the European Court in regard to the working conditions in force in a Member State, it still seemed to be about a policy change in European law, initiated by the Court, without the support of the European legislator. After the Luxembourg case, it is clear that the Commission too is deliberately bent on dismantling the principles contained in the directive. What was once intended as a directive to protect workers against exploitation and unfair competition in the cross-border supply of services has thus, thanks to the Court of Justice and the Commission, become a threat to the obligations applicable in a Member State in regard to the working conditions to be observed. The Commission needs to assume its legislative responsibility in this area again and make certain that in future Member States remain able to apply their generally applicable rules on employment law and collective agreements.
(DE) Mr President, I merely have a list of questions to ask. Why so little so late? Why did we declare last September that 2008 was to be the year of Social Europe but not regard social welfare as one of the priorities of the Council Presidency? Why did the Right wage such a lengthy struggle against social rights in the Services Directive if they are portraying themselves today as true advocates of social justice? Why did my committee vote in July against the Hamon report and in favour of the Handzlik report, the exact opposite of what has been stated here today? Why have these things happened?
Please be honest and say what you are really doing instead of giving the public the opposite message. I simply must ask you to do that; it is really vital. But why do you pursue such policies? Purely and simply because you on the Right have espoused the wrong philosophy. You assume that people are there to serve the economy. We Socialists take the opposite view, namely that the economy is there to serve the people, and we must fashion our policies accordingly.
(RO) I was hoping these proposals would stimulate the reduction of social gaps between the European citizens. Unfortunately, the package only faces us with another gap, the one between good intentions and the necessary instruments for achieving them.
This also happens where there is a European regulation requiring Member States to take action.
An example is the wage discrimination against women in the labour market. There is legislation in this field, repeated commitments, yet without any improvement over the last eight years. Even supposing that employers had understood the economic advantages of correct payment and their legal obligations, difficulties are insurmountable. A system of non-discriminatory labour assessment to represent the common criterion for comparing different activities is missing. Without it, the principle of equal pay for work of equal value remains an illusion, as well as the reduction of the industry gap.
Job classification systems are defective, if they exist. We already have Court decisions admitting that, by using physical work as a basis, they ignore various abilities required for labour and create discriminations.
The method of open coordination has praiseworthy social objectives, but even the indicators measuring some of these objectives are missing from the list of common indicators.
The conclusion is sad: the lack of interest in gender issues is equalled only by the lack of political will for effective common regulations in the labour market.
(IT) Mr President, Minister, Commissioner, ladies and gentlemen, despite all the analyses and studies, including those regarding the proper transposition of the anti-discrimination directives, the key elements are still effectiveness and innovation.
How is it possible to draft the projected new so-called 'horizontal directive', which at the moment is nothing more than an extension beyond the workplace of protection in a number of areas, when the question of positive action is still being regarded in terms of safeguarding non-prohibited measures rather than seeking new measures?
There is a small - but too timid - sign of progress in the call for a renewed general commitment in this field, ending with the call for better application of instruments devoted to the Roma, as if invoking something which we have not managed to achieve. Are we just writing rhetoric? In this context, I fear that we are! For example, it seems pointless at this stage putting questions to the Commission and highlighting cases of discrimination or failures on the part of national or sub-national legislation.
Too often, indeed almost always, the response merely refers to the existence of European protective legislation: fresh water, no progress, silence! Nonetheless, we are debating the cardinal principal of equal treatment and I am referring to cross-border posted workers.
Perhaps the new social agenda is a good exercise, but the package of proposed topics is more reminiscent of a puzzle, comprising cards not yet stacked at the end of a parliamentary term which has finalised a series of measures aimed at a genuinely innovatory project. Talking of discrimination and stereotypes, Minister, please thank your President for the tie.
(CS) Mr President, in light of the fact that the words 'too little too late' have already been uttered many times when assessing the social package, I shall give my assessment: the mountain has given birth to a mouse. My question is: 'what have you been doing for four years?' You have been putting forward socially unacceptable proposals, the culmination being the Working Time Directive so highly vaunted by the Council and the Commission. As a result, there is no option but to regard the proposed social package, despite some of its positive aspects, as propaganda aimed at attaching the label 'social' to the European Commission's letterhead. Most of the proposals need not be discussed at all, so it is nothing more than a flash in the pan. It is quite easy to proclaim that the common market is for the people and not the people for the market and that, if binding rules are to be laid down on the behaviour of companies in the market, then it is necessary to lay down minimum rules on the position of EU employees, a minimum wage set as a percentage of the average wage in all Member States, the same treatment and the same wages for employees working in countries other than their own. It is enough to declare that the Union upholds observance of the International Labour Organization conventions on maximum working time, freedom of trade union association and collective bargaining.
Competition between Member States as to who has the lowest taxes and wages and the least transparency in the position of trade unions will happily continue and the open method of coordination is just another ineffective way of dealing with something that nobody wants to do. To those who criticise the French Presidency, I should like to say: 'Wait until the Czech Presidency. You ain't seen nothing yet.' A few weeks ago, the President vetoed an act prohibiting discrimination, saying it was superfluous.
(DE) Mr President, I feel compelled to say that this social agenda leaves me stone-cold. Not a single nettle has been firmly grasped. This surely cannot be a serious attempt to reform European works councils, since it makes no provision for more meetings or for sanction mechanisms in the event of infringements. The absence of any willingness to reform the Posting of Workers Directive is equally unacceptable.
Commissioner, the lack of a clear position on working hours in a social agenda is further evidence that this Commission does not baulk at the idea of 65-hour working weeks either. This no longer bears any relation to the European social model to which my group aspires and which we Socialists are seeking to establish.
May I also say to the Council that it is intolerable how you are putting management and labour organisations under pressure - to put it politely - over the European works councils.
My group will not have any part in this charade. If Europe's labour force is not to turn its back completely on the European Union, we must afford it better protection from the effects of globalisation and waste no time in paving the way for cross-border collective wage agreements.
(RO) I would like to raise for discussion some ideas regarding the legislative package in the Social-European agenda.
I appreciate very much the European Commission's initiatives in this field and those presented in its communication named "Improving competencies for the 21st century - European cooperation on schools.”
In addition to these initiatives, I would like to propose to the European Commission to launch a pilot project for creating a European scholarship for children in economically and geographically disfavoured regions.
At European level, 19 million children and young people are subject to poverty and 6 million abandon high school every year. In Romania, for instance, according to a Eurobarometer study, young people in the rural environment and those in mountain or isolated regions have a 5% chance of attending higher education. This percentage is very far from the European Union's 85% objective of young people who have access to secondary university education.
Member States lack the necessary financial means to remedy this worrying situation themselves. Consequently, the European Union should fight by any possible means, such as legislation, funds, European policies, to promote the opportunities and access of all young people to education.
Mr President, the leader of the ALDE Group, Mr Watson, says that a job is the best social welfare. Unfortunately there are too many millions of people in Europe working for less than what they might get if they were drawing social welfare. The poor and the low-paid die younger, suffer more physical and mental illness, are hospitalised more, are imprisoned more, are excluded from participating fully in society, are denied full cultural, civil, social, and indeed secure lives, and their children are largely condemned to the same vicious cycle of deprivation - unless, that is, we as politicians pursue social and economic policies which are integrated and interdependent. People must be treated as citizens, not as economic units.
Does this agenda achieve this? Regretfully, no. This is not to deny the positive elements - for instance the horizontal directive on discrimination. Nor indeed do I deny that Commissioner Špidla has struggled hard in a hostile environment to get this package approved. We will work with him to make it better. The Commission and the Council have nine months to prove their bona fides on social Europe. The people will then give their verdict.
(PL) Mr President, Commissioner, we are today discussing very important issues of employment, social rights and health protection. All of this has a dimension in relation to the family, the basic unit of society. It also concerns those with disabilities, retired persons and pensioners, as well as the very painful problem of unemployment. Establishing a proper relationship between pay and work, together with dignified social security, is not some sort of favour. It is a duty imposed on us by our concern for the future of Europe. The funds allocated to social policy by the Member States must be better directed, as must the European Social Fund.
Our continent is now ageing very quickly. But do we see the shortcomings of European policy on the family? What do we have to say about family incomes? Where is our solidarity with the poor? I use the word solidarity advisedly at a time when we are celebrating the 28th anniversary of the establishment of the Solidarity movement and trade union, which contributed to the great changes that have taken place in Europe.
(RO) I am glad that today we are discussing the relaunching of the social package.
Europe needs social progress, Europe in general, with its old or new members. The united Europe is dealing with the same challenges: demographic ageing, loss of jobs from the perspective of globalization, poverty among children
Commissioner Špidla, I welcome your approach of the issue of solidarity between generations. We need a new stimulant in this matter, but I equally welcome the reiteration of the idea of solidarity between regions because it is here that we can measure most accurately social cohesion or its absence.
(SV) Mr President, I apologise for my late arrival. I had a meeting in Sweden late last night and have only just arrived. I do not know what has been discussed already but let me start by saying that we naturally welcome the social package. We think that it is a little bit late and that it could have been launched earlier in the term, but at least we have got it now. It is clear that ambitions in the European Parliament are somewhat greater than those in the package, but I would nevertheless like to highlight three positive elements which we can work on.
I personally work a great deal with the judgments of the European Court of Justice and their consequences. I welcome the more open attitude we are now seeing in the Commission, such as the forum which is now to be held. I hope it will be a success.
Another positive thing is the ILO Convention, which is also linked to the judgments of the European Court of Justice, in that the Member States are urged to sign the ILO Convention.
Thirdly, the social integration programme, which will be presented in October and the fight against poverty, exclusion, etc. I hope that we will be able to work on these issues successfully together. They are incredibly important.
Mr President, if you have a market at European level - which we do, with the single European market - you of course need common rules for that common market so that it works fairly and efficiently, not least in the social field. That is why we set employment standards and employment law and rules to protect workers' rights - the Working Time Directive, health and safety legislation, the Parental Leave Directive, information and consultation of workers.
Yet the British Conservative Party - and I see that there is not a single member of that party present in the Chamber to discuss this at the moment - wants the United Kingdom to opt out completely from the Social Chapter of the Treaty, should they ever come back to power in the United Kingdom. Do they think for one moment that the rest of the European Union would accept that one single Member State opts out of the obligations that we have jointly developed at European level to govern our market? Do they really think that sort of unfair competition, by lowering health and safety standards and weakening the rights of workers, would be acceptable? Of course it would not! The British Conservatives are a recipe for disaster for Britain and for Europe.
President-in-Office of the Council. - (FR) Mr President, Commissioner, ladies and gentlemen, an impassioned debate, but a debate on social Europe, and the fact that we are having this debate is proof of a meeting of minds. Our debate also shows how hard it is, nowadays, to separate the consideration of social issues at Community level from policy debates at national level. It proves too, in a way, that we are making progress on European integration.
Some people have levelled accusations at the Presidency. I shall not go into the detail of those accusations. I am not here to argue - like you, I am here to move social Europe forward.
Is social Europe a priority for the French Presidency? The question has been asked. The clear answer is yes, and, as you well know, on this we shall all be judged not by our aspirations at the outset, our initial ambitions, but purely by what we have achieved. We know now that there is a greater likelihood of achieving those results, results that are positive, and positive for social Europe. I am a firm believer in pragmatism.
On these various subjects, then, as President Nicolas Sarkozy said in his address to Parliament - works councils, temporary work - we are committed to getting the first one finalised, whilst the second is currently in Parliament's hands, as I said. And, I say again, we shall all shortly have to stand up and be counted. I will not dwell on questions such as whether a conservative government might be more 'social' than another. I would just say that I myself, in France, am Minister for Labour Relations and Solidarity. Because if you want to share wealth, you first have to create it. And how do you create it? Through labour. That is how you create wealth. Nor do I want to mention that back then, in 1993, when the famous working time directive was put forward, it was a French Socialist government and a Socialist minister - Mrs Aubry - who defended this directive and its opt-out. And what are we doing today about this famous directive? Let us look at it realistically: does it or does it not represent an improvement on the current situation, where we are in a veritable no man's land after 48 hours? Everyone knows it in all honesty. Only it is important to say that whilst this directive may not necessarily embody the initial 1993 idea, which was to get rid of the opt-out, it now provides a framework and additional guarantees for today's, not yesterday's situation. Can we say that? Certainly we can, because I believe that public debate and political debate should be instructive. Either opt-outs continue, and are properly regulated, because we now know from the case-law to date that on-call time is a major issue. Or we can be pragmatic, take the view that it represents progress and accept a revision which will resolve some issues and improve the position, even though obviously today's outcome will not necessarily please everyone and I am well placed to appreciate that.
Then there is the matter of the Court rulings. This is not about judging a judgment, far from it. But we need to look at today's situation in the light of the Court judgments. What is the new legal position? And we need to hear the views of the states primarily affected. I have discussed this with my opposite numbers. The social partners must also give their views on the subject, and not necessarily separately. Together would be far better, so that we can draw our conclusions accordingly. As far as this is concerned the Presidency will bring no preconceived ideas to the debate. Should the directive be revised? I have heard the question repeatedly and not only in this House. The answer to it should, I believe, come after the debate and not necessarily at the start of it. Otherwise that means one has preconceived ideas, and I do not.
On the matter of social services of general interest, it seems to me that all Member States are keen to preserve the organisation of the general service remit that is specific to each individual country. But let's face it, there is disagreement as to what should be done at Community level. Some take the view that subsidiarity is the only answer, whilst others think there should be a Community legal framework. This, clearly, is not going to be decided in a hurry. Our proposal for a roadmap with the Commission is an attempt to ensure that these issues are addressed properly in line with the Union's timetable.
Many other exciting topics have been raised. On action against discrimination, the Presidency has promised to move the new directive forward. Finalising this, as you know, requires unanimity of the Member States.
On a number of occasions I have heard the word availability mentioned. That is most fitting, because efficacy requires availability. We have to be clear about this now. Is social Europe able to progress or not? For me the answer is a resounding yes, and we must move social Europe forward. Are we not well into 2008? We are, I agree. Is it too late? Certainly not! It is never too late. Have we the desire to move forward? Obviously we do. But the question is this: are we going to move social Europe forward together? Here, ladies and gentlemen, is where we must all stand up and be counted!
Member of the Commission. - (CS) Ladies and gentlemen, I believe that the depth and passion of the debate has clearly shown that a social Europe is on the march again. The debate has touched upon a whole series of detailed problems and I think that there is no need to respond to them individually, since there will be opportunities in future discussions to pursue the arguments and find an appropriate balance. Nevertheless, I should like to respond to certain things more generally.
First of all, this agenda, since it is so wide-ranging, considers a social agenda and social policy to be a manifestation of a complex political approach and to be the consequence of a complex approach in a whole series of policies. It is clearly a mainstream concept, in no way a social policy pushed to the side, with a series of undoubtedly interesting and technical aspects, but nonetheless clearly marginalised.
This agenda has put social policy at the heart of European politics. Of course, the question arises as to whether this agenda, and I think this should quite seriously be dismissed, is not simply of technical political interest. It is not, since the approach to it was formulated years ago. It is also included in a whole range of European Commission documents which have also been discussed by Parliament. It is not associated with any significant event, as the Irish referendum was, for example.
This agenda shows, among other things, that the Commission has been decisive in designing the agenda as a procedure which attempts to use all the instruments available to the European Commission at European level, legislation, the open method of coordination and all other methods. It therefore contains not only legislative proposals, but also, of course, proposed communications and proposals for other documents.
I wish to emphasise that this agenda is realistic within the options that can be influenced by the European Commission. The different proposals will undoubtedly be debated in Parliament and they will clearly be amended on many occasions but, nonetheless, they are real proposals which can be discussed. The debate also raised the thought, albeit only partially, and I think I should respond to it, that the proposals in the field of health care are some kind of back door into the Bolkestein directive in the field of health care. This is not the case. These proposals are not designed as the free provision of services, but will facilitate Europeans' access to health care. These proposals undoubtedly include a whole series of very delicate aspects and it is clear that they will be discussed seriously and in depth but, nevertheless, their basic trend and consequence will be an improvement in health care for European citizens.
Another thought which I should like to emphasise is the idea of combating poverty. This idea of combating poverty is clearly formulated and the debate has brought out the question: 'by what methods?' The agenda does not assume that there is just one effective method for combating poverty, but aims to attack poverty from different angles. Attempting to limit early school-leaving combats poverty. Attempting to open up access to life-long learning combats poverty. The clearly formulated intention that retirement systems should emphasise equity and social effectiveness also combats poverty. The issue of discrimination and the directives concerning anti-discrimination are also ways of combating poverty, since opening up access for people who are disabled, preventing discrimination against people who have grown old in service, and so on also combat poverty.
The question also arose about equal opportunities for men and women. I should like to say that other directives cover equal opportunities for men and women and, in view of this, it was not essential to explicitly include equality between men and women in the proposed directive.
There was also a debate in relation to ILO conventions. I should like to emphasise clearly that this agenda undoubtedly shows how strongly the Commission and Europe are engaged with the concept of decent work on a global level. Just like the directive which will implement the agreement between workers and employers in the maritime field, it is a clear indication of how Europe views the different ILO conventions. In all the documents, the European states are invited to ratify the entire collection as quickly as possible.
Ladies and gentlemen, the debate was deep and, at times, tough. I think that it is a debate which indicates the significance of European social policy.
The debate is closed.
The vote will take place during the next part-session, somewhere in Europe.
Written statements (Rule 142)
in writing. - (RO) Mr. President, following the conventional statements according to which 2008 shall be the year of relaunching social Europe, the so-called social package represents a set of legislative initiatives whose convergence remains in the phase of intention for the moment. Maybe the time has come for us to approach more firmly and diligently a set of matters whose direct impact on the citizens is greater than ever.
Under these circumstances, we need to undertake the mission of ensuring non-discriminatory living and working conditions for all the Community citizens. First of all, in this context, resuming discussions on a Community minimum wage seems not only opportune but also necessary. Secondly, the same thing is also valid for creating unitary conditions in all the EU countries regarding the Community labour market. It is not right that, even today, the attitude of several EU governments toward the European citizens is differentiated according to their country of origin.
In the same context, the Commission's initiative to improve the visibility and work methods under the EU Strategy on social integration and protection and to consolidate its interaction with other policies appears to be significant. I gladly took note of the Commission's proposal for a horizontal directive on combating discrimination in fields other than employment.
in writing. - (HU) One of the most important results of the European Commission's renewed social policy agenda must be the restoration of the appropriate rights of European Roma as European citizens and the halting of their social exclusion. I am pleased that the document supports this.
In the areas mentioned by the Agenda, the Roma are in a substantially worse situation than the majority of society in the areas of education, employment, living conditions, discrimination and health.
Lifelong learning programmes that give Roma suitable skills for employment and self-employment could be a useful tool in the fight against unemployment.
Anti-discrimination tools must be transplanted into national rights so that those who suffer from discrimination can turn to the courts, and the national authorities and equal opportunities bodies can recognise and impose sanctions for infringements.
The Structural Funds could be much more effective in reducing the social exclusion of Roma but, in order to achieve this, at least the right of discussion has to be given to Roma NGOs in selecting, planning, implementing and evaluating projects that are financed by the Funds, and programmes to equip Roma NGOs for preparing the successful bids that are necessary must be started up.
We hope that the Social Policy Agenda will be able to provide suitable answers to these questions. I feel it is important that we are able to discuss these topics at the large-scale Roma conference being organised on 16 September, and I hope that the question of social inclusion of the Roma will be put on the agenda of the European Council both separately and as part of the social agenda.
in writing. - (FI) Mr President, ladies and gentlemen, the Commission's social package is a long-awaited reform to the building of the Union's social dimension. Like many of my colleagues, however, I would like to have seen the Commission adopt a slightly bolder and more ambitious approach to its proposals and reforms. In my opinion, the package was especially wanting when it came to safeguarding basic public services.
The package does, however, contain many good proposals. I would especially like to thank the Commission for deciding, after long deliberations, to draw up a horizontal anti-discriminatory directive that covers all grounds for discrimination. Citizens who encounter discrimination in different forms and for different reasons should not be treated unequally. The horizontal approach is the only real way of guaranteeing equal treatment for all. Furthermore, the proposal to strengthen the role of the European Works Councils is very welcome.
The proposal for a directive on patients' rights in cross-border health care, which received relatively less publicity, will have a tangible impact on the ordinary lives of many Europeans. With European borders opening up and increased opportunities in the health care sector, it is especially important to clarify who is responsible for a patient's health and how far that responsibility extends. The Commission's proposal for a directive is a welcome clarification of pan-European rules.
Despite its shortcomings, the package is definitely a step in the right direction, and I hope that the Commission will continue its efforts to improve the feelings that European citizens have about social security in the years to come. In this connection, I would like to urge the Commission to get on with its plans to draft a directive on extending maternity leave from 14 to 18 weeks. May the directive become future practice as quickly as possible. I would like it, however, if the Commission's proposal were to focus in particular on extending parental leave and thus improve the rights and opportunities of both parents to stay at home after their child is born.
in writing. - (ET) Martin Schultz is undoubtedly right to say that the social package could have been stronger. The Commission should have produced the package sooner so that we could have dealt with this important matter, not as the elections approach but sooner, when there was time to weigh up all the nuances of this important package carefully, and it is undoubtedly important.
Among other things, I would like to pick out the Commission communication on the European Globalisation Fund. Although it has provided assistance to several thousand people in, for example, Germany, France, Portugal and Finland, the survey for 2007 shows that a fairly large proportion of the Fund was not used.
Textile workers in Lithuania received compensation from the EGF in August. This is a good sign that the new Member States too can successfully seek assistance to help with the changes globalisation requires.
The Commission will soon investigate the criteria on which decisions to grant assistance are based. I would like to stress that in small countries like Estonia many businesses have had to lay off hundreds of people because of globalisation. Simplifying the process of applying for EGF assistance would undoubtedly make it possible for assistance for those people to be simplified too.
in writing. - (RO) The Treaty of Lisbon acknowledges the fact that the Union should rely on a social market economy that provides its citizens with access to decent work and life conditions, education, health and social protection services.
The Union's population is getting older. If, in 2007, citizens over 65 years of age represented 17% of the Union's population, in 2030 this percentage will reach 24.6%.
The latest Eurostat statistics show that, as of 2015, the number of deaths will exceed the number of births, thus leading to a decrease in the number of European citizens from 521 million in 2015 to 506 million in 2060.
Under these circumstances, migration seems to remain the main population growth factor in the Union. Yet, migratory flows affect Member States differently. If, between 1985 and 2007, Ireland recorded a 21.8% population growth, in Bulgaria the population decreased by 14.4% during the same period.
What are the solutions that the social package provides to these challenges? The Union citizens are waiting for firm actions for the creation of well-paid jobs, the guarantee of access to quality education, health and social protection services.
The social package represents the insurance policy for the future of the Union and it is essential for its long-term development.
in writing. - There is no doubt that the European social model needs to be reformed. Especially, that the outdated welfare system still dominates in many of the larger Member States. Any talk of a European social model seems like a step in the wrong direction.
No social agenda or social policy document published by the Commission is likely to promote real economic growth or job creation. With the US economic crisis swiftly appearing on the shores of our continent, our governments should react to make sure that our citizens feel as little of the negative impact of a recession as possible. EU bureaucracy will not stop an economic crisis or a recession. Member States should focus on liberalising their economies, lowering taxes and interest rates, and cutting red tape especially for small-businesses.
Centralised intervention in the economy has always failed. The top-down measures proposed by the Commission might not only not help our citizens fend off unemployment but may actually hinder employment and economic growth.
(The sitting was suspended at 11.40 pending voting time and resumed at noon)
(BG) President, I would like to inform Parliament that in violation of the Protocol on the Privileges and Immunities of the European Communities, on July 30 I was arrested and beaten by the police, and I was also threatened that my throat would be slit.
It is a shame that Parliament still has not voiced any opinion on this crime, which was committed against me. And I want to ask the colleagues who have gathered in this hall: "What are you waiting for, colleagues, that my throat be slit open in actual fact? That the threats be fulfilled and they kill me?” A cruel injustice was perpetrated against a Member of the European Parliament and you remain silent. Thank you.
Thank you for informing us of that, Mr Stoyanov. We will pass that on to the relevant body within the institution.